        Case 4:19-cv-00322-BSM Document 46 Filed 12/07/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

DOCK LEWIS ROBERTS,                                                        PLAINTIFF
#173084

v.                         CASE NO. 4:19-CV-00322-BSM

DOES, et al.                                                            DEFENDANTS

                                        ORDER

      After carefully reviewing the record de novo, United States Magistrate Judge Jerome

T. Kearney’s recommended disposition [Doc. No. 45] is adopted. Kerry Shelton’s motion

for summary judgment [Doc. No. 41] is granted, and this case is dismissed with prejudice.

      IT IS SO ORDERED this 7th day of December, 2020.



                                                ________________________________
                                                 UNITED STATES DISTRICT JUDGE
